MEMORANDUM OPINION
No. 04-06-00484-CV
IN RE Mace L. McGREW
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Catherine Stone , Justice
  Sandee Bryan Marion , Justice
  Rebecca Simmons , Justice


Delivered and Filed: August 9, 2006


PETITION FOR WRIT OF PROHIBITION DISMISSED FOR LACK OF JURISDICTION


 Mace L. McGrew, an inmate, seeks a writ of prohibition to prevent Bexar County District Attorney Susan Reed and her
employees from influencing the testimony of two witnesses. McGrew, who was convicted and sentenced in the underlying
proceeding in March 2005, does not identify the proceedings in which these witnesses may be called to testify.  A writ of
prohibition, which operates like an injunction, is issued by a superior court to control, limit, or prevent action in a court of
inferior jurisdiction. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 682-83 (Tex. 1989).  This court's authority to
issue writs of prohibition is limited to those necessary to enforce its jurisdiction.  Tex. Gov't Code Ann. § 22.221 (a)
(Vernon 2004); In re Garza, 153 S.W.3d 97, 103 (Tex. App.--San Antonio 2004, orig. proceeding).  McGrew does not
allege or show that a writ of prohibition is necessary to enforce this court's jurisdiction.  Accordingly, the petition is
dismissed for lack of jurisdiction.
        PER CURIAM
1. This proceeding arises out of Cause No. 2003-CR-8727-D , styled State of Texas v. Mace L. McGrew, filed in the 227th
Judicial District Court, Bexar County, Texas.